Citation Nr: 1026360	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from October 1967 to October 1997.  
Service personnel records show that he served in the Republic of 
South Vietnam from September 1969 to March 1970.  He served in 
Germany from February 1974 to December 1974; from February 1976 
to December 1977; and from May 1981 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a local RO hearing before 
the undersigned Veterans Law Judge sitting at Waco, Texas 
(commonly called a travel Board hearing).  A transcript of that 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to 38 C.F.R. § 3.304(f), service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  

It is neither shown nor contended that the Veteran sought or 
received psychiatric treatment during active service.  VA 
outpatient treatment (OPT) records show that when evaluated in 
September 2002 there was a diagnosis of chronic PTSD.  However, 
the Veteran has not been afforded a comprehensive VA psychiatric 
examination. 

The Veteran has submitted statements in February 2005 and March 
2006 describing his in-service stressors.  He related having one 
stressor in Vietnam; one while stationed at Ft. Hood, Texas; and 
three when stationed in Germany.  

As to the stressor in Vietnam (hereafter stressor A), in the 
February 2005 statement he reported that he was with a medical 
battalion in Vietnam in 1968 detailed to help carry body bags 
when the head of a deceased soldier fell out of a body bag.  
Attached to the March 2006 letter was a January 1970 award of the 
Bronze Star showing that he was attached to the 25th Medical 
Battalion.  In that letter he stated he was with the "HHC 25th 
Medical Bn. 25th Inf. Division" but the specific date of the 
stressor was unknown.  

As to the stressor when stationed at Ft. Hood, Texas, (hereafter 
stressor B) in the February 2005 letter he stated that while on 
maneuvers he saw a track vehicle roll over, crushing the vehicle 
commander beneath it.  Attached to the March 2006 letter was a 
military document showing that in April 1972 he was assigned to 
Ft. Hood, Texas, which in that letter he stated was while with C 
Troop, 2nd Squadron, 1st Calvary, 2nd Armored Division.  

As to the stressors in Germany, in the February 2005 letter he 
reported that in 1976 during a field exercise he saw a tank roll 
over an embankment, throwing out and crushing the tank loader 
beneath it (hereafter stressor C).  In the March 2006 letter he 
stated that an attachment was proof of two of his stressors in 
Germany (stressors C and D).  That attachment shows that he was 
with the 7th Cavalry, 3rd Squadron for service along the Federal 
Republic of Germany - Soviet Border on a mission of National 
security from February 24, 1977, to April 13, 1977.  In the 2006 
letter he stated that he had been with Troop C, 3rd Sqdn., 7th 
Cav., 3rd Infantry Division.  

In the February 2005 letter the Veteran stated that in "1997" 
while on border patrol in Germany the Veteran was taken hostage 
at gunpoint by a fellow soldier (hereafter stressor D).  In the 
2006 letter he stated that it was while on a border patrol in 
1977 that he had been taken hostage by a fellow soldier.  

In the February 2005 letter the Veteran stated that in 1984 or 
1985, a vehicle commander was crushed and killed when a truck he 
was in rolled over.  The Veteran was the first leader to arrive 
at the scene and he identified the person (hereafter stressor E) 
(but did not state the name of the individual in the February 
2005 letter).   

At the May 2010 travel Board hearing the Veteran's representative 
stated that contrary to the holding of the RO, the Veteran was 
assigned to a medical unit when he was stationed in South 
Vietnam.  While he was not a medic, per se, when there were mass 
casualties he had to help carry body bags.  Also, while the RO 
determined that there was insufficient information to seek 
verification of the claimed stressors from the Marine Corps, the 
Veteran was not in the Marines but served 30 years in the Army.  
Page 3 of the transcript (T 3).  He also sustained a stressor 
while stationed in Germany.  T 4. 

The Veteran testified that in 1977 he was a Sergeant First Class 
assigned to "Troy Troop 17 Cav" in Schweinfurt, Germany.  In 
March or April of that year his unit was sent to the 
Czechoslovakian border to conduct border patrols and relief of 
the "2nd Armored Cav" regiment.  T 4.  He had had to relieve 
one soldier (whom the Veteran identified by name) due to sub-
standard performance but upon returning to the base camp, between 
8:00 p.m. and 10:00 p.m., this soldier pointed a pistol at the 
Veteran's head and held the Veteran captive until the "wee" 
hours of the morning.  The situation was eventually brought under 
control.  A report was made and that soldier was relieved.  After 
this, the Veteran developed a distrust of fellow soldiers.  He 
had also had several sleepless nights.  T 5 and 6. 

The Veteran testified that during this time, while in Germany, 
his unit was part of the 3rd Infantry Division from December 1975 
to December 1976 or 1977.  He was not sure if the report of that 
incident was available.  Also, the soldier had taken an officer 
(identified by name) captive along with the Veteran.  T 7. The 
Veteran testified that he had not gone on sick call due to PTSD 
symptoms because he was a Command Sergeant Major and did not wish 
to be accused of malingering.  T 8.  

The Veteran testified that when in Vietnam with a medical unit he 
was in communications and ran the operations center for the 
entire 25th Medical Battalion.  He had had three different base 
camps.  He had been in charge of "Cu Chi, Dao Tan, and Tai 
Ninh."  He had gone from the rank of an E-4 through the rank of 
E-6 while in Vietnam.  T 9.  

The Veteran further testified that after the incident in which he 
had been held hostage, he had awoken in cold sweats and had had 
nightmares ever since that incident.  T 9 and 10.  His wife had 
submitted a statement supporting his having had dreams like that.  
While in the "17 Cav" he had seen a soldier being killed when a 
tank rolled over.  T 10 and 11.  This had been when he was in 
Kirchgoens, Germany.  He had had to identify the body of the 
soldier killed when the vehicles rolled over.  This had occurred 
during maneuvers against the French in 1976, and the tracks on a 
Sheridan tank broke causing the tank to roll down an embankment.  
T. 11.  The Veteran had seen the loader of that tank being 
crushed.  T 12.  These maneuvers had occurred in Schweinfurt, 
Germany.  On another occasion (without specifying the year or any 
timeframe) when he was a First Sergeant in Krichgoens, Germany, 
he had seen a truck flip over.  T 13 and 14.  

The Veteran testified that during his military service his 
nightmares of the incident in which he was taken hostage had 
become more severe.  These nightmares had disturbed his wife's 
sleep.  T 14.  He had only once seen VA medical personnel and 
felt that he had not been given any respect and, as a result, he 
had not returned to have treatment for PTSD. T 16 and 17.  The 
presiding Veterans Law Judge explained that to obtain service 
connection for PTSD he had to have stressors and a diagnosis of 
PTSD and if a diagnosis of PTSD had not been given or ruled out, 
the Veteran would be provided with a VA examination.  T 19.  

Here, the Veteran served in Vietnam and in Germany.  A January 
1970 award of the Bronze Star Medal with Oak Leaf Cluster shows 
that he was assigned to a medical battalion.  A March 1970 Award 
of the Army Commendation Medal with Oak Leaf Cluster shows that 
the award was for meritorious achievement in connection with 
military operations against a hostile force.  While the personnel 
records do not corroborate his alleged stressors, nothing in his 
service personnel records is inconsistent with his statements and 
testimony but, rather, tend to corroborate his exemplary military 
service, reaching the rank of Command Sergeant Major.  

In June 2007 the RO made a formal finding of a lack of 
information required to verify the Veteran's stressors.  It was 
found that the information needed for verification described by 
the Veteran was insufficient to send to the case to the "JSRRC 
and/or insufficient to research the case for a Marine Corps 
record."  However, as pointed out at the travel Board hearing, 
the Veteran served 30 years in the Army and never served in the 
Marine Corps.  

Because of additional information provided at the travel Board 
hearing, it is possible that some of the Veteran's alleged 
stressors could be verified. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he can also submit "buddy 
statements" containing verifiable information 
regarding the events claimed as "stressors" during his 
military service.  

2.  The Veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of 
any psychiatric disability found to be present; and to 
determine if the Veteran's meets the diagnostic 
criteria for PTSD and, if so, whether such is linked 
to an in-service stressor.  

The claims folder should be made available to and 
reviewed by the examiner prior to the examination, and 
the examiner should acknowledge such review in the 
examination report. 

The psychiatric examination must include a review of 
the Veteran's history and current complaints, as well 
as a comprehensive mental status evaluation and any 
tests deemed as necessary.  

The examiner must rule in favor of or exclude a 
diagnosis of PTSD.  The examination report should 
contain an account of all manifestations of any 
psychiatric disability found to be present.  The 
examiner should provide a complete rationale for any 
opinion(s) provided.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner should 
indicate the stressor(s) underlying that diagnosis.  
The report of the psychiatric examination should be 
associated with the Veteran's claims folder. 

The examiner must offer an opinion addressing the 
following questions:

a.  Does the Veteran meet the diagnostic criteria for 
PTSD as defined by the American Psychiatric 
Association's Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least as likely as 
not (50 percent or greater probability) that the 
Veteran's PTSD is casually linked to an in- service 
stressor? 

b.  Has the Veteran developed an acquired psychiatric 
disorder other than PTSD?  If so, please specify the 
diagnosis (or diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, other 
than PTSD, had its onset during service; or, was such 
a disorder caused by any incident or event that 
occurred during service, to include any stressor?

The examiner is advised that the term "as likely as 
not" does not mean within the realm of possibility.  
Rather, it means that the weight of medical evidence 
both for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
causation as to find against causation.  "More likely" 
and "as likely" support the contended causal 
relationship; "less likely" weighs against a causal 
relationship.  

The examiner is requested to answer the question posed 
with use of the "as likely," "more likely," or "less 
likely" language.  The examiner is also asked to 
provide the rationale used in formulating his or her 
opinion(s) in the written report. 

If a requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and must provide the rationale therefor.   

The Veteran is hereby advised that failure to report 
for any scheduled VA examination without good cause 
shown may result in the denial of the original claim 
for service connection. 

3.  To help avoid future remand, VA must ensure that 
all requested action has been accomplished (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completion of the foregoing and after 
undertaking any further development deemed warranted 
by the record, the RO must readjudicate the Veteran's 
claim on the merits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

